Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153697                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153697
                                                                    COA: 324963
                                                                    Van Buren CC: 14-019392-FC
  JOSE L. GARCIA-MANDUJANO,
             Defendant-Appellant.

  _________________________________________/

           On order of the Court, the application for leave to appeal the March 15, 2016
  judgment of the Court of Appeals is considered. We DIRECT the Van Buren County
  Prosecuting Attorney to file a supplemental response to the application for leave to
  appeal within 28 days after the date of this order. The prosecutor shall specifically
  address: (1) whether the defendant was denied effective assistance of counsel where his
  trial attorney failed to impeach the testimony of the physician’s assistant, that she used an
  adult speculum on the complainant, with the witness’s report, which contained no
  reference to the speculum; and (2) whether the defendant was prejudiced by trial
  counsel’s failure to use the physician assistant’s report when cross-examining the
  witness.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2016
           s1130
                                                                               Clerk